1

2

3

4

5

6
                   UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF WASHINGTON
7

8    CINDY ELLEN OCHOA, as an              No. 2:18-CV-0297-TOR
     individual,
9
                                           STIPULATED FED. R. EVID.
10   Plaintiff,                            502(d) ORDER

11     v.
12   SERVICE EMPLOYEES
13
     INTERNATIONAL UNION LOCAL
     775, an unincorporated labor
14   association; PUBLIC CONSULTING
     GROUP, INC., a Massachusetts
15   corporation; PUBLIC
     PARTNERSHIPS LLC, incorporated
16
     in Delaware; CHERYL STRANGE
17   in her official capacity as
     SECRETARY of the
18   DEPARTMENT OF SOCIAL AND
     HEALTH SERVICES, and JAY
19   INSLEE, in his official capacity as
20
     GOVERNOR of the STATE OF
     WASHINGTON,
21
     Defendants.
22

23



     RULE 502 ORDER
                                      1
1
           In accordance with Fed. R. Evid. 502(d), in order to conduct and respond to
2    discovery expeditiously, the parties agree that a privilege or protection is not
3    waived with respect to any federal or state proceeding by a disclosure in the instant
4    action.

5     AGREED AND STIPULATED to this 5th day of February, 2019.
6
                                                   s/ Caleb Jon Vandenbos
7                                                  Caleb Jon Vandenbos, WSBA #50231
                                                   cvandenbos@freedomfoundation.com
8                                                  Sydney Phillips, WSBA #54295
                                                   SPhillips@freedomfoundation.com
9
                                                   FREEDOM FOUNDATION
10                                                 P.O. Box 552,
                                                   Olympia, WA 98507-9501
11                                                 T: 360.956.3482
                                                   F: 360.352.1874
12                                                 Attorneys for Plaintiff, Cindy Ochoa
13
                                                   s/ Michael Subit _______________
14                                                 Michael C. Subit, WSBA #29189
                                                   705 Second Ave, Suite 1200
15                                                 Seattle, Washington 98104
                                                   T: (206) 682-6711
16
                                                   F: (206) 682-0401
17                                                 msubit@frankfreed.com
                                                   Attorney for Defendant, SEIU 775
18

19

20

21

22

23



       RULE 502 ORDER
                                             2
1                         s/Cheryl Wolfe_________________
                          Cheryl L. Wolfe, WSBA # 15555
2
                          Senior Counsel
3                         Labor and Personnel Division
                          1116 West Riverside Avenue,
4                         Suite 100
                          Spokane, WA 99201
5                         (509) 456-3123
6
                          CherylW@atg.wa.gov
                          Attorney for Defendants, Inslee and
7                         Strange

8                         s/ Markus Louvier______________
                          Markus W. Louvier, WSBA #39319
9
                          Evans, Craven & Lackie, P.S.
10                        818 W. Riverside Ave., Ste. 250
                          Spokane, WA 99201
11                        T: (509) 455-5200
                          F: (509) 455-3632
12                        mlouvier@ecl-law.com
13
                          Attorney for Defendants,
                          PCG and PP LLC
14

15

16

17

18

19

20

21

22

23



     RULE 502 ORDER
                      3
1                                    ORDER
2

3
        It is so ORDERED this 20th day of February, 2019.
4

5

6                               THOMAS O. RICE
                         Chief United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     RULE 502 ORDER
                                      4
